Citation Nr: 0418459	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  03-31 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to increased evaluation for residuals of 
laceration of the right arm with right ulnar nerve 
impairment, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDING OF FACT

The veteran's right arm laceration residuals with ulnar nerve 
impairment is productive of "griffin claw" deformity of the 
right ring and little finger, loss of extension of the ring 
and little fingers, inability to spread or bring together 
fingers, and inability to adduct the thumb.


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for right arm 
laceration residuals with ulnar nerve impairment have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.7, 4.124a (Diagnostic Code 8516) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran was service-connected for residuals of laceration 
of the right arm with impairment of the right ulnar nerve in 
a rating decision dated in April 1969, which evaluated the 
veteran's disability as 30 percent disabling.  That rating 
was confirmed and continued in February 1974.  In March 2002, 
the veteran requested an increased rating, contending that 
his condition had worsened, that his little finger had become 
arthritic and was drawing and shriveling up, that his little 
finger and ring finger were numb all the time, and that he 
had lost strength in his forearm.

The RO afforded the veteran a Functional Capacity Evaluation 
conducted by Integrated Pain Management of Merrillville, 
Indiana in April 2002.  That evaluation found that the 
veteran had significant limitations resulting from his 
injury, including a reduction of grip strength in his right 
(dominant) hand to one third of that of his left hand.  The 
evaluators, a physician and a chiropractor, noted that the 
veteran exhibited 90 degrees of flexion at the proximal and 
distal interphalangeal joints of the little finger of his 
right hand, and that the degree of flexion could be passively 
reduced to 60 degrees and 55 degrees at the proximal and 
distal joints, respectively, but not without pain in the 
finger and forearm.  The evaluators also opined that the 
veteran could move moderate amounts of weight, but found this 
inadvisable because they felt the duration of the veteran's 
ability to control the weight was unpredictable, and 
therefore posed a safety hazard to himself and others.  The 
veteran was noted to be unable to spread his right fingers.  
His little finger was observed to be permanently bent at a 
90-degree angle, and he could not even manually straighten 
this finger using his other hand.  The veteran told his 
examiners that his little finger often got caught on objects 
without him realizing it.  The veteran also reported that 
when he bumped his right hand against an object, he 
experienced pain that will "near[ly] take you to your 
knees."

The veteran was also afforded a medical examination at the VA 
Medical Center (VAMC) in Indianapolis, Indiana in April 2002.  
That examiner found the veteran had persistent numbness in 
the ulnar distribution in the right arm, along with increased 
sensitivity to pain in that area, and that in the conduct of 
daily activities the veteran favored his left hand.  On 
examination, the examiner noted atrophy on the medial side of 
the right hand, and that the veteran had decreased sensation 
to light touch, pinprick, and vibration in an ulnar 
distribution on the right hand.  The examiner also noted 
decreased strength in the ulnar innervated muscles of the 
right hand, as well as some decreased active range of motion 
of the joints in the right hand.  

The veteran's request for an increased rating was denied in a 
rating decision dated in July 2002, finding that the evidence 
of the veteran's disability most closely approximated a 30 
percent evaluation based on symptoms of moderate incomplete 
paralysis.

At a March 2004 hearing before the undersigned Veterans Law 
Judge, it was noted that the veteran was unable to bring his 
right thumb to within an inch of any of the tips of the 
fingers of the right hand, with the distance between the tips 
of the thumb and the ring and little finger being even 
greater.  It was also noted that the veteran's right little 
finger gave the appearance of being in a permanently flexed 
position, and the ring finger appeared partially flexed.  
Finally, it was noted that the veteran could neither spread 
the fingers of his right hand, nor bring them together.  

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  VA attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  Where there 
is a question as to which of two evaluations will be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7.  

The veteran's current disability rating of 30 percent is 
warranted where there is incomplete paralysis of the ulnar 
nerve, to a moderate degree, of the major hand.  A 40 percent 
disability rating is warranted where there is a severe degree 
of incomplete paralysis.  A 60 percent disability rating is 
warranted where there is complete paralysis of the ulnar 
nerve of the major hand, as evidenced by the "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of ring and 
little fingers, inability to spread the fingers (or reverse), 
inability to adduct the thumb, and weakened flexion of the 
wrist.  

While the veteran's disability does not perfectly meet all of 
the criteria for a 60 percent disability rating, as noted 
above, where there is a question as to which of two 
evaluations will be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Thus, taking into 
account all the evidence of record, the Board finds that the 
veteran's disability picture more nearly approximates the 
criteria required for a rating of 60 percent disability than 
for any lesser evaluation.  The veteran has what amounts of a 
"griffin claw" deformity of the fourth and fifth fingers 
and he has lost extension in these fingers.  Additionally, he 
cannot spread or separate his fingers, and he cannot adduct 
the thumb.  With resolution of reasonable doubt in his favor, 
and by application of 38 C.F.R. § 4.7, the Board finds that a 
60 percent rating is warranted.

The 60 percent rating represents the highest schedular rating 
for impairment of the ulnar nerve.  An award of such a rating 
suggests that consideration should also be given to a 
possible extraschedular rating; however, the Board finds that 
the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2003).  The current evidence of record 
does not demonstrate that the service-connected disability 
has resulted in frequent periods of hospitalization or in 
marked interference with employment.  § 3.321.  It is 
undisputed that the disability has an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2003).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the processing of veterans' claims.  In adjudicating 
this veteran's claim, the Board has considered the provisions 
of the VCAA.  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in a correspondence dated in March 
2002, just two days after receiving the veteran's claim for 
an increased rating was received by the RO.  As a result of 
that notification, the veteran notified the RO in April 2002 
that he had no additional evidence to submit.  

Specifically regarding VA's duty to notify, the March 2002 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefit sought, 
what additional evidence and/or information was needed from 
the veteran, what information VA would assist in obtaining on 
the veteran's behalf, and where the veteran was to send the 
information sought.  Additionally, the RO informed the 
veteran of the results of its rating decision, and the 
procedural steps necessary to appeal.  The RO provided a 
statement of the case (SOC) reporting the results of the RO's 
review.  

Regarding VA's duty to assist, the Board notes that the RO 
had previously obtained the veteran's service medical records 
(SMRs).  The veteran specifically informed the RO that there 
were no other records to be sought.  The veteran was also 
afforded the Functional Capacity Examination discussed above, 
and a VA medical examination.  Given the standard of the 
regulation, the Board finds that VA has no duty to inform or 
assist that was unmet.


ORDER

Entitlement to a 60 percent rating for residuals of 
laceration of the right arm with right ulnar nerve impairment 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



